Exhibit 10.5
AMENDMENT NO. 3 TO
OFFICER’S EMPLOYMENT AGREEMENT
     This Amendment No. 3 to Officer’s Employment Agreement, dated as of
December 8, 2008, by and between KENNAMETAL INC., a corporation organized under
the laws of the Commonwealth of Pennsylvania (hereinafter referred to as
“Kennametal” or the “Corporation”), for and on behalf of itself and on behalf of
its subsidiary companies, and Carlos M. Cardoso, an individual (hereinafter
referred to as “Employee’).
WITNESSETH:
     WHEREAS, the Corporation and Employee are parties to that certain letter
agreement, dated March 8, 2003 and that certain Officer’s Employment Agreement,
dated as of April 29, 2003, as amended by that certain Amendment to Officer’s
Employment Agreement, dated as of December 17, 2003 and as further amended by
that certain letter agreement, dated December 6, 2005 (collectively, the
“Employment Agreement”), and desire to amend the Employment Agreement as set
forth herein to ensure compliance with Section 409A of the Internal Revenue Code
of 1986, as amended, and the regulations promulgated thereunder
(“Section 409A”); and
     WHEREAS, Section 12 of the Employment Agreement provides that the
Employment Agreement may only be amended by an instrument in writing signed by
each of the parties to the agreement.
     NOW THEREFORE, in consideration of the premises, the mutual covenants and
agreements contained herein; and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Corporation and
Employee, intending to be legally bound, agree as follows:
1. Amendments. The parties hereto hereby amend the Employment Agreement as
follows:
     A. Section 3. Section 3 of the Employment Agreement is hereby amended by
deleting the phrase “for termination” and by deleting the phrase “, other than
termination for Good Reason (as hereafter defined) following a Change in Control
(as hereafter defined)”.
B. Section 4. Section 4 of the Employment Agreement is hereby amended as
follows:
i. Section 4(a) is hereby amended and restated in its entirety to read as
follows:
“In the event that Employee’s employment is involuntarily terminated by
Kennametal prior to a Change-in-Control (as hereinafter defined) and other than
for Cause, Employee will receive as severance pay, in addition to all amounts
due him at the Date of Termination (as hereinafter defined), the continuance of
the Employee’s base salary (at the rate in effect on the Date of Termination and
subject to applicable deductions and withholdings) for twenty-four (24) months
following the Date of Termination, which salary continuation will be directly
offset by any subsequent salary or employment during such twenty-four month
period. Any severance pay will be paid in substantially equal installments, no
less frequently than monthly, in accordance with Kennametal’s established
payroll policies and practices as in effect on the Date of Termination beginning
on the first normal pay date thereafter; provided however, any payments that the
Employee would be entitled to during the first six months following the Date of
Termination shall be delayed and accumulated and paid on the first business day
of the seventh month following the Employee’s Date of Termination (or, if
earlier, the date of the Employee’s death).”
     ii. Section 4(c) of the Employment Agreement is hereby amended by inserting
the word “involuntarily” before the phrase “by Kennametal” appearing in the
third line thereof, by replacing the phrase “at Employee’s election” found in
clause (x) of subsection (ii) of this Section 4(c) with the phrase “if greater”
and the sentence following clause (y) of subsection (ii) of this Section 4(c) is
deleted in its entirety and replaced with the following language:

 



--------------------------------------------------------------------------------



 



“Such severance pay shall be paid by delivery of a cashier’s or certified check
to the Employee at Kennametal’s executive offices on the first business day of
the seventh month following the Employee’s Date of Termination (or, if earlier,
the date of the Employee’s death).”
     iii. Section 4(d) is hereby deleted in its entirety, with the following
language inserted in lieu thereof:
“The medical, dental, disability and group insurance benefits to be provided
under Paragraph 4(c) will be provided as follows:
(i) Life insurance benefits and disability benefits shall be provided through
the reimbursement of Employee’s premiums upon conversion to individual policy.
(ii) The first eighteen (18) months of medical and dental insurance coverage
will be available through the Consolidated Omnibus Budget Reconciliation Act of
1985, as amended (“COBRA”). Provided the Employee timely elects COBRA
continuation coverage, the Employee shall continue to participate in all medical
and dental insurance plans he was participating in on the date of termination,
and the Corporation shall pay the applicable premium. To the extent that
Employee had dependent coverage immediately prior to termination of employment,
such continuation of benefits for Employee shall also cover Employee’s
dependents for so long as Employee is receiving benefits under this Paragraph
and such dependents remain eligible. The COBRA continuation period for medical
and dental insurance under this Paragraph shall be deemed to run concurrent with
the continuation period federally mandated by COBRA, or any other legally
mandated and applicable federal, state, or local coverage period.
(iii) Following the conclusion of the COBRA continuation period, the Corporation
will provide coverage for the remainder of the three year period as follows:
     (a) If the relevant medical plan is self insured (within the meaning of
Code Section 105(h)), and such plan permits coverage for the Employee, then the
Corporation will continue to provide coverage during the three year period and
will annually impute income to the Employee for the fair market value of the
premium.
     (b) If, however, the plan does not permit the continued participation
following the end of the COBRA continuation period as contemplated above, then
the Corporation will reimburse Employee for the actual cost to Employee of a
comparable individual medical or dental insurance policy obtained by Employee.
(iv) Reimbursements to the Employee pursuant to the provisions of this paragraph
4(d) will be available only to the extent that (a) such expense is actually
incurred for any particular calendar year and reasonably substantiated;
(b) reimbursement shall be made no later than the end of the calendar year
following the year in which such expense is incurred by the Employee; (c) no
reimbursement provided for any expense incurred in one taxable year will affect
the amount available in another taxable year; and (d) the right to this
reimbursement is not subject to liquidation or exchange for another benefit.
Notwithstanding the foregoing, no reimbursement will be provided for any expense
incurred following the three year period contemplated by this Agreement.”
     iv. Section 4(g) is hereby amended by substituting a semi-colon for the
period found at the end of subsection 4(g)(ii) and inserting the word “or”
thereafter and adding subsection 4(g)(iii), which shall read as follows:
“For purposes of this Agreement, the Employee will be considered to have
experienced a termination of employment only if the Employee has separated from
service with the Corporation and all of its controlled group members within the
meaning of Section 409A of the Code. For purposes hereof, the determination of

2



--------------------------------------------------------------------------------



 



controlled group members shall be made pursuant to the provisions of Section
414(b) and 414(c) of the Code; provided that the language “at least 50 percent”
shall be used instead of “at least 80 percent” in each place it appears in
Section 1563(a)(1),(2) and (3) of the Code and Treas. Reg. § 1.414(c)-2. Whether
the Employee has separated from service will be determined based on all of the
facts and circumstances and in accordance with the guidance issued under
Section 409A of the Code.”
     v. Section 4(h) is hereby deleted in its entirety, with the following
language inserted in lieu thereof:
“The term “Good Reason” for termination by the Employee shall mean the
occurrence of any of the following at or after a Change-in-Control:
(i) without the Employee’s express written consent, the material diminution of
responsibilities or the assignment to the Employee of any duties materially and
substantially inconsistent with his positions, duties, responsibilities and
status with Kennametal immediately prior to a Change-in-Control, or a material
change in his reporting responsibilities, titles or offices as in effect
immediately prior to a Change-in-Control, or any removal of the Employee from or
any failure to re-elect the Employee to any of such positions, except in
connection with the termination of the Employee’s employment due to Cause (as
hereinafter defined) or as a result of the Employee’s death;
(ii) a material reduction by Kennametal in the Employee’s base salary as in
effect immediately prior to any Change-in-Control;
(iii) a failure by Kennametal to continue to provide incentive compensation,
under the rules by which incentives are provided, on a basis not materially less
favorable to that provided by Kennametal immediately prior to any
Change-in-Control;
(iv) a material reduction in the overall level of employee benefits, including
any benefit or compensation plan, stock option plan, retirement plan, life
insurance plan, health and accident plan or disability plan in which Employee is
actively participating immediately prior to a Change-in-Control (provided,
however, that there shall not be deemed to be any such failure if Kennametal
substitutes for the discontinued plan, a plan providing Employee with
substantially similar benefits) or the taking of any action by Kennametal which
would adversely affect Employee’s participation in or materially reduce
Employee’s overall level of benefits under such plans or deprive Employee of any
material fringe benefits enjoyed by Employee immediately prior to a
Change-in-Control;
(v) the breach of this Agreement caused by the failure of Kennametal to obtain
the assumption of this Agreement by any successor as contemplated in paragraph
11 hereof; and
(vi) the relocation of the Employee to a facility or a location more than 50
miles from the Employee’s then present location, without the Employee’s prior
written consent.
Notwithstanding the forgoing, in order for the Employee to terminate for Good
Reason: (a) the Employee must give written notice to Kennametal of the
Employee’s intention to terminate employment for Good Reason within sixty (60)
days after the event or omission which constitutes Good Reason, and any failure
to give such written notice within such period will result in a waiver by the
Employee of his right to terminate for Good Reason as a result of such act or
omission, (b) the event must remain uncorrected by Kennametal for thirty
(30) days following such notice (the “Notice Period”), and (c) such termination
must occur within sixty (60) days after the expiration of the Notice Period.”

3



--------------------------------------------------------------------------------



 



     C. Section 12. Section 12 of the Employment Agreement is amended by
substituting a semicolon for the period at the end of this section and inserting
the following language thereafter:
“provided, however, the Corporation may, solely to the extent necessary to
comply with Section 409A of the Code, modify the terms of this agreement if it
is determined that such terms would subject any payments or benefits hereunder
to the additional tax and/or interest assessed under Section 409A of the Code.”
     D. Section 15. Section 15 of the Employment Agreement is hereby amended by
inserting at the end thereof the following sentence:
“Unless otherwise required by applicable law, the release must be executed and
become effective and irrevocable within thirty (30) days of the Employee’s
termination of employment.”
     E. Section 16. Section 16 of the Employment Agreement is hereby amended as
follows:
     (i) Section 16(a) is hereby amended by inserting the following language at
the end of the third sentence thereof:
“that does not constitute deferred compensation and is exempt or otherwise
excepted from coverage under Section 409A (but excluding stock options or other
stock rights”
     and by substituting the phrase “Contract Payments” appearing in the fourth
sentence thereof with the phrase “contract payments.”
     (ii) Section 16(d) is hereby amended by inserting the following language at
the end of the second sentence thereof:
“, but in no event later than the end of the Employee’s taxable year following
the Employee’s taxable year in which the Employee remits the related taxes”
     F. Sections 17 and 18. Section 17 of the Employment Agreement is hereby
renumbered as Section 18 and Section 17 is hereby amended to read as follows:
“(a) The provisions of this agreement will be administered, interpreted and
construed in a manner intended to comply with Section 409A, the regulations
issued thereunder or any exception thereto (or disregarded to the extent such
provision cannot be so administered, interpreted, or construed).
(b) For purposes of Section 409A, each severance payment, including each
individual installment payment, shall be treated as a separate payment. Each
payment under this Agreement is intended to be excepted from Section 409A to the
maximum extent provided under Section 409A as follows: (i) each payment made
within the applicable 21/2 month period specified in Treas. Reg. §
1.409A-1(b)(4) is intended to be excepted under the short-term deferral
exception as specified in Treas. Reg. § 1.409A-1(b)(4); (ii) post-termination
medical benefits are intended to be excepted under the medical benefits
exceptions as specified in Treas. Reg. § 1.409A-1(b)(9)(v)(B); and (iii) to the
extent payments are made as a result of an involuntary separation, each payment
that is not otherwise excepted under the short-term deferral exception or
medical benefits exception is intended to be excepted under the involuntary pay
exception as specified in Treas. Reg. § 1.409A-1(b)(9)(iii).
(c) With respect to payments subject to Section 409A of the Code (and not
excepted therefrom), if any, it is intended that each payment is paid on a
permissible distribution event and at a specified time consistent with Section
409A of the Code. The Corporation reserves the right to accelerate and/or defer
any payment to the extent permitted and consistent with Section 409A. 

4



--------------------------------------------------------------------------------



 



Notwithstanding any provision of this Agreement to the contrary, to the extent
that a payment hereunder is subject to Section 409A of the Code (and not
excepted therefrom) and payable on account of a termination of employment, such
payment shall be delayed for a period of six months after the date of
termination (or, if earlier, the date of the Employee’s death) if the Employee
is a “specified employee” (as defined in Section 409A of the Code and determined
in accordance with the procedures established by the Corporation). Any payment
that would otherwise have been due or owing during such 6-month period will be
paid on the first business day of the seventh month following the Employee’s
date of termination (or, if earlier, the date of the Employee’s death). The
Employee shall have no right to designate the date of any payment under this
Agreement. Notwithstanding any provision of this agreement to the contrary,
Employee acknowledges and agrees that the Corporation shall not be liable for,
and nothing provided or contained in this agreement will be construed to
obligate or cause the Corporation to be liable for, any tax, interest or
penalties imposed on Employee related to or arising with respect to any
violation of Section 409A.”
2. Effect of Amendment. Except as expressly amended by this Amendment, the
Employment Agreement is hereby ratified and confirmed, and shall continue in
full force and effect.
3. Counterparts. This Amendment may be executed in any one or more counterparts
all of which together shall constitute one and the same instrument.
     IN WITNESS WHEREOF, the Corporation’s duly authorized representative and
the Employee have duly executed this Amendment as of the day and year first
above written.

            KENNAMETAL INC.
      By:   /s/ David W. Greenfield         Name:   David W. Greenfield       
Title:   Vice President, Secretary, and General Counsel              /s/ Carlos
M. Cardoso       Carlos M. Cardoso           

5